IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-75,865



                      EX PARTE DEXTER ALEXANDER, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 007-0549-05 IN THE 7 TH DISTRICT COURT
                            FROM SMITH COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to thirty-five years’ imprisonment.

        Applicant contends that his counsel failed to timely file a notice of appeal.

        The trial court has determined that trial counsel failed to timely file a notice of appeal. We

find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgment of conviction in Cause No. 007-0549-05 from the 7th Judicial District Court of Smith
County. Applicant is ordered returned to that time at which he may give a written notice of appeal

so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall be

calculated as if the sentence had been imposed on the date on which the mandate of this Court issues.

We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file

a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: March 12, 2008
Do Not Publish